

	

		II

		109th CONGRESS

		1st Session

		S. 2005

		IN THE SENATE OF THE UNITED STATES

		

			November 14, 2005

			Mr. Reed introduced the

			 following bill; which was read twice and referred to the

			 Committee on Banking, Housing, and Urban

			 Affairs

		

		A BILL

		To provide for the reviewing, updating, and maintenance

		  of National Flood Insurance Program rate maps, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 National Flood Mapping Act of

			 2005.

		2.DefinitionsIn this Act:

			(1)MapThe

			 term map means a National Flood Insurance Program rate map.

			(2)SecretaryThe

			 term Secretary means the Secretary of the Army, acting through the

			 Chief of Engineers.

			(3)Under

			 SecretaryThe term Under Secretary means the Under

			 Secretary for Emergency Preparedness and Response, acting through the Director

			 of the Federal Emergency Management Agency or a successor official.

			3.Identification

			 of floodprone areas

			(a)In

			 generalSection 1360 of the National Flood Insurance Act of 1968

			 (42 U.S.C. 4101) is amended—

				(1)in subsection

			 (a), by striking paragraph (2) and inserting the following:

					

						(2)in cooperation

				with State and local mapping partners—

							(A)establish,

				update, and maintain flood-risk zone data in the areas described in paragraph

				(1); and

							(B)make estimates

				with respect to the rates of loss caused by floods in flood-risk zones of each

				such

				area.

							;

				(2)in subsection

			 (c), by striking to the identification and all that follows

			 through the end of the subsection and inserting the

			 following:

					

						to—(1)the

				identification and mapping of—

							(A)flood hazard

				areas; and

							(B)flood-risk zones;

				and

							(2)the review and

				updating of maps in coastal areas.

						;

				and

				(3)in subsection

			 (g)—

					(A)in the first

			 sentence—

						(i)by

			 striking To promote and inserting the following:

							

								(1)In

				generalTo promote

								;

				and

						(ii)by

			 inserting and in accordance with paragraph (2) after free

			 of charge; and

						(B)in the second

			 sentence, by striking Any receipts and inserting the

			 following:

						

							(2)RequirementsFlood

				insurance rate maps and related information shall be made available under

				paragraph (1)—

								(A)on the website of

				the Federal Emergency Management Agency; and

								(B)in a format

				that—

									(i)is digital;

				and

									(ii)is geospatial

				data-compliant, as determined in accordance with the standards established by

				the Open Geospatial Consortium.

									(3)Deposit of

				receiptsAny

				receipts

							.

					(b)Termination

			 date for Technical Mapping Advisory CouncilSection 576 of the

			 National Flood Insurance Reform Act of 1994 (42 U.S.C. 4101 note; 108 Stat.

			 2280) is amended—

				(1)in subsection

			 (c), by striking paragraph (2) and inserting the following:

					

						(2)make

				recommendations to the Director with respect to—

							(A)performance

				metrics and milestones to effectively and efficiently map flood risk areas in

				the United States; and

							(B)procedures for

				delegating mapping activities to State and local government mapping partners;

				and

							;

				and

				(2)by striking

			 subsection (k).

				4.National Flood

			 Mapping Program

			(a)Reviewing,

			 updating, and maintaining maps

				(1)In

			 generalThe Under Secretary, in coordination with the Technical

			 Mapping Advisory Council established under section 576 of the National Flood

			 Insurance Reform Act of 1994 (42 U.S.C. 4101 note; 108 Stat. 2280) (as amended

			 by section 3(b)), shall establish a program under which the Under Secretary

			 shall review, update, and maintain National Flood Insurance Program rate maps

			 in accordance with this subsection.

				(2)Inclusions

					(A)Covered

			 areasEach map updated under this subsection shall include a

			 depiction of—

						(i)the

			 500-year floodplain;

						(ii)areas that could

			 be inundated as a result of the failure of a levee, as determined by the Under

			 Secretary; and

						(iii)areas that

			 could be inundated as a result of the failure of a dam, as identified under the

			 National Dam Safety Program Act (33 U.S.C. 467 et seq.).

						(B)Other

			 inclusionsIn updating maps under this subsection, the Under

			 Secretary shall include—

						(i)any

			 relevant information on coastal inundation from—

							(I)an applicable

			 inundation map of the Corps of Engineers; and

							(II)data of the

			 National Oceanic and Atmospheric Administration relating to storm surge

			 modeling;

							(ii)any relevant

			 information of the Geographical Service on stream flows, watershed

			 characteristics, and topography that is useful in the identification of flood

			 hazard areas, as determined by the Under Secretary; and

						(iii)a

			 description of any hazard that might impact flooding, including, as determined

			 by the Under Secretary—

							(I)land subsidence

			 and coastal erosion areas;

							(II)sediment flow

			 areas;

							(III)mud flow

			 areas;

							(IV)ice jam areas;

			 and

							(V)areas on coasts

			 and inland that are subject to the failure of structural protective works, such

			 as levees, dams, and floodwalls.

							(3)StandardsIn

			 updating and maintaining maps under this subsection, the Under Secretary shall

			 establish standards to—

					(A)ensure that maps

			 are adequate for—

						(i)flood risk

			 determinations; and

						(ii)use by State and

			 local governments in managing development to reduce the risk of flooding;

			 and

						(B)facilitate the

			 Under Secretary, in conjunction with State and local governments, to identify

			 and use consistent methods of data collection and analysis in developing maps

			 for communities with similar flood risks, as determined by the Under

			 Secretary.

					(4)Hurricanes

			 Katrina and Rita mapping priorityIn updating and maintaining

			 maps under this subsection, the Under Secretary shall—

					(A)give priority to

			 the updating and maintenance of maps of coastal areas affected by Hurricane

			 Katrina or Hurricane Rita to provide guidance with respect to hurricane

			 recovery efforts; and

					(B)use the process

			 of updating and maintaining maps under subparagraph (A) as a model for updating

			 and maintaining other maps.

					(5)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Under Secretary to carry out this subsection $400,000,000 for each of fiscal

			 years 2006 through 2012.

				(b)Coastal winter

			 storm and hurricane area identification

				(1)In

			 generalFor purposes of the National Flood Insurance Program, the

			 Secretary shall identify areas that are, or could be, affected by a coastal

			 winter storm or hurricane of each of categories 1 through 5, as rated on the

			 Saffir-Simpson Hurricane Scale, in coastal States that are, or could be,

			 affected by hurricanes, as determined by the Secretary.

				(2)Authorization

			 of appropriationsThere is authorized to be appropriated to the

			 Chief of Engineers to carry out this subsection $9,000,000, to remain available

			 until expended.

				(c)Review of

			 Executive OrderThe Comptroller General of the United States

			 shall review the guidance and regulations issued pursuant to Executive Order

			 11988 (42 Fed. Reg. 26951, May 25, 1977; relating to floodplain management)

			 to—

				(1)determine Federal

			 agency compliance with the Executive order; and

				(2)make

			 recommendations for restricting Federal investment and assistance in

			 floodplains, including activities relating to flood damage recovery.

				5.National levee

			 inventoryTo identify levees

			 for the National Flood Insurance Program, the Secretary shall maintain and

			 periodically publish an inventory of levees in the United States.

		

